DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/24/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action is responsive to the amendment filed on 09/17/2018.  As directed by the amendment claims 18-19 and 22 are amended. Claims 1-25 are currently pending.
Response to Arguments
Applicant's arguments filed on 09/17/2018 with respect to 35 U.S.C. §102(a)(1) rejection of claim(s) 1-4, 6, 10-16, 18, 22 and 24-25 have been fully considered and found persuasive, as such the current §102(a)(1) rejection has been cancelled.
However a new ground of rejection is given using references listed in the IDS filed by the applicant on 07/24/2019.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 6, 10-16, 18 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 20110306850 A1) by Hatlestad et al. in view of the publication (US 2009/0292180 A1) by Mirow.
Regarding claims 1 and 13 Hatlestad discloses a method and system for tracking sleep onset in a subject (¶:[0015] recites the present invention is for methods and systems for collecting sleep quality data and evaluating the sleep quality of a patient,  and ¶:[0053] recites the assessment includes detecting sleep onset), 
the method comprising: a) acquiring physiological data using sensors positioned about the subject (¶:[0020] recites, the device includes detectors configured to detect physiological and non-physiological conditions associated with sleep quality of a patient);
b) acquiring behavioral data using input provided by the subject (¶:[0056] recites, sleep quality study includes gathering information regarding patient’s psychological history, emotional state), psychological and emotional data of a patient is considered as behavioral data; 
	Hatlestad further discloses generating a report indicative of sleep onset in the subject the device analyze the collected data from sensors for determining sleep quality and transmit the results to a display, as recited in (¶:[0067]), displaying the results is considered as generating a report. 
Hatlestad discloses, the sleep quality assessment involves a reliable model for discriminating between a state of sleep and a state of wakefulness, as recited in (¶:[0053], [0078]), however does not specifically suggests: 
c) generating a statistical model of wakefulness by combining information obtained from the acquired physiological data and behavior data; and
d) estimating a probability indicative of a degree to which the subject is awake at each point in time during sleep onset using the statistical model. 
	In an analogous art Mirow discloses a method and apparatus for validating medical, psychiatric, psychological and social treatments, and for measuring and predicting relapses, as recited in (¶:[0003]), and further discloses monitoring equipment are placed upon a subject for determining onset of sleep (¶:[0176]). 
Mirow further teaches generating a model based on physiological states and behavioral data for estimating wakefulness, as explained in (¶:[0040] & [0081]) and developing an algorithm to estimate sleep and awakening stages as elaborated in (¶:[0225], [0253]). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Hatlestad to generate a statistical modeling from acquired psychological and physiological data for estimating  sleep quality, as taught by Mirow (¶:[0232]).
Regarding claims 2 and 14 Hatlestad in view of Mirow discloses the method and system of claims 1 and 13 respectively, Hatlestad further discloses wherein the physiological data is associated with a brain activity (¶:[0078] recites, physiological signals include brain activity), a muscular activity, a respiratory activity, or combinations thereof
Regarding claims 3 and 15 Hatlestad in view of Mirow discloses the method and system of claims 1 and 13 respectively, Mirow teaches the method and system further comprises providing an instruction to the subject to perform a task (¶:[0131] subjects are instructed to engage in all usual activities).
Regarding claims 4 and 16 Hatlestad in view of Mirow discloses the method and system of claims 1 and 13 respectively, Mirow teaches the method and system further comprises correlating the acquired physiological data with the behavior data to determine a response of the subject (¶:[0170] recites, correlating physiological, behavioral and other parameters for assessing sleep quality).
Regarding claims 6 and 18 Hatlestad in view of Mirow discloses the method and system of claims 1 and 13 respectively, and Mirow teaches the method and system further comprises determining a change in sleep onset using probabilities estimated at step-d (¶:[0081] statistical estimation is done to calculate sleep onset).
Regarding claims 10 and 22 Hatlestad in view of Mirow discloses the method and system of claims 1 and 13 respectively, the method and system further comprises evaluating an effect of at least one drug on the onset of sleep using probabilities computed at step (d) and (iii), Hatlestad discloses evaluating effect of drug or medication for sleep study (¶:[0056], [0063]).
Regarding claims 11 and 24 Hatlestad in view of Mirow discloses the method and system of claims 1 and 13 respectively, and Mirow further teaches wherein the method and system further comprises adapting the statistical model based on an availability of physiological data or behavioral data, or both at each point in time during the sleep onset (¶:[0025], [0040] & [0057] elaborates the statistical sleep metric 
Regarding claims 12 and 25 Hatlestad in view of Mirow discloses the method and system of claims 1 and 13 respectively, 
wherein the method and system further comprises estimating an instantaneous response probability using the physiological data or behavioral data, or both  Mirow describes a technique for extracting an estimate of the controlling variables from a time series physiological data (¶:[0082-0083]).
Regarding claim-23 Hatlestad in view of Mirow discloses the system of claim-1, Hatlestad further discloses wherein the processor is further programmed to determine an availability of physiological data or behavioral data, or both, from the plurality of sensors (¶:[0064], [0131] recites, patient data is accessible for processing through network or internet).
Claims 5, 7-9, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hatlestad et al. in view of Mirow and further in view of the publication (US 2007/0276278 A1) by Coyle et al.
Regarding claims 5 and 17 Hatlestad in view of Mirow discloses the method and system of claims 1 and 13 respectively, Hatlestad or Mirow does not specifically mention: the method further comprises computing a confidence interval for the probability at each point in time or the processor in the system is further programmed to compute a confidence interval for the probability at each point in time.
However Coyle discloses a method and system for monitoring sleep disturbance (Coyle, ¶:[0011]) wherein Coyle teaches computation of different sleep stages as explained in the following paragraphs:  (¶:[0122] & [0149]).  
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to compute a confidence interval as taught by Coyle for use with the method for tracking sleep onset in a subject as in Hatlestad in order to determine the probability of behavioral data such as a cough (Coyle: (¶:[0150]), because Hatlestad and Coyle are directed towards methods for tracking sleep onset in a subject using behavioral data.
Regarding claims 7 and 19 Hatlestad in view of Mirow discloses the method and system of claims 1 and 13 respectively, Hatlestad or Mirow does not specifically mentions: the method and system processor further determines a phenotype of the subject using probabilities estimated at step (d) and (iii) of claims 1 and 13 respectively. 
However Coyle teaches multiresolution wavelet decomposition using alpha, beta, and delta bands as recited in (¶:[0056] ) which meets Applicant’s definition of phenotype as recited in the instant disclosure at ¶:[0151]. 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of, Hatlestad and Mirow to compute a confidence interval as taught by Coyle for use with 
Regarding claims 8 and 20 Hatlestad in view of Mirow discloses the method and system of claims 1 and 13 respectively, Hatlestad or Mirow does not specifically disclose computing a population spectrogram using probabilities obtained from multiple subjects, however, Coyle discloses a method for tracking sleep comprising computing a population spectrogram (Fig. 13A; ¶:[0057], [0114] & [0124] ). 
It would have been obvious at to one of ordinary skill in the art before the
effective filing date of the claimed invention to compute a population spectrogram as taught by Coyle for use with the method for tracking sleep onset in a subject as in Hatlestad in order to determine the probability of behavioral data such as a cough (Coyle: ¶:[0150).
Regarding claims 9 and 21 Hatlestad in view of Mirow discloses the method and system of claims 1 and 13 respectively, Hatlestad further discloses determining a sleep condition of the subject by comparing probabilities estimated over a sleep period (¶:[0052-0054]), but does not specifically disclose comparing to those of a population.
However, Coyle teaches comparing the data for a population, as described in (¶:[0064], [0102] & [0124]), it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to compare to a population spectrogram as taught by Coyle for use with the method for tracking sleep onset in a subject as in  Hatlestad  in order to determine the probability of behavioral data such as a cough (Coyle,  ¶:[0150]).
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 07/24/2019 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117.  The examiner can normally be reached on Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/           Supervisory Patent Examiner
Art Unit 3792